               1 CARTER C. WHITE – 164149
                 KING HALL CIVIL RIGHTS CLINIC
               2 U.C. Davis School of Law
                 One Shields Avenue, Bldg. TB-30
               3 Davis, California 95616-8821
                 Telephone: (530) 752-5440
               4 Facsimile: (530) 752-5788
                 Email:        ccwhite@ucdavis.edu
               5
                 MICHAEL W. BIEN – 096891
               6 GAY CROSTHWAIT GRUNFELD – 121944
                 MICHAEL FREEDMAN – 262850
               7 BENJAMIN BIEN-KAHN – 267933
                 ROSEN BIEN GALVAN & GRUNFELD LLP
               8 50 Fremont Street, 19th Floor
                 San Francisco, California 94105-2235
               9 Telephone: (415) 433-6830
                 Facsimile: (415) 433-7104
              10 Email:       mbien@rbgg.com
                              ggrunfeld@rbgg.com
              11              mfreedman@rbgg.com
              12 Attorneys for Plaintiffs
              13
              14                            UNITED STATES DISTRICT COURT
              15                            EASTERN DISTRICT OF CALIFORNIA
              16                                SACRAMENTO DIVISION
              17
              18 DERRIL HEDRICK, DALE ROBINSON,                  Case No. 2:76-CV-00162-EFB
                 KATHY LINDSEY, MARTIN C. CANADA,
              19 DARRY TYRONE PARKER, individually and           [PROPOSED] ORDER GRANTING
                 on behalf of all others similarly situated,     JOINT MOTION FOR
              20                                                 PRELIMINARY APPROVAL OF
                               Plaintiffs,                       AMENDED CONSENT DECREE,
              21                                                 APPOINTING CO-COUNSEL FOR
                         v.                                      CLASS, AND EXPEDITING
              22                                                 HEARING DATE
                 JAMES GRANT, as Sheriff of Yuba County;
              23 Lieutenant FRED J. ASBY, as Yuba County         Judge:    Hon. Edmund F. Brennan
                 Jailer; JAMES PHARRIS, ROY LANDERMAN,           Date:     October 24, 2018
              24 DOUG WALTZ, HAROLD J. “SAM”                     Time:     10:00 a.m.
                 SPERBEK, JAMES MARTIN, as members of            Crtrm.:   8, 13th Floor
              25 the YUBA COUNTY BOARD OF
                 SUPERVISORS,                                    Trial Date:      None Set
              26
                               Defendants.
              27
              28

                      [PROPOSED] ORDER GRANTING JOINT MOTION FOR PRELIMINARY APPROVAL OF AMENDED
[3320069.1]           CONSENT DECREE, APPOINTING CO-COUNSEL FOR CLASS, AND EXPEDITING HEARING DATE
               1          The parties’ Joint Motion for Preliminary Approval of Amended Consent Decree
               2 and Request for Expedited Hearing (“Joint Motion”) came on for hearing before this Court
               3 on October 24, 2018. The Court, having considered the pleadings on the Joint Motion,
               4 oral argument on the Joint Motion, and the record in this case, and good cause appearing,
               5 now finds, as follows:
               6          1.    Pursuant to the consent of the parties, this case is now assigned to Magistrate
               7 Judge Edmund F. Brennan for all purposes.
               8          2.    The Court names Rosen Bien Galvan & Grunfeld LLP (“RBGG”) as co-
               9 counsel for the class. The Court finds that RBGG satisfies all of the requirements of Rule
              10 23(g).
              11          3.    The Court finds that the Amended Consent Decree falls within the range of
              12 possible approval and is sufficiently fair to warrant the dissemination of notice to the class
              13 members apprising them of the Amended Consent Decree.
              14          4.    The proposed Amended Consent Decree is the product of arm’s-length,
              15 serious, informed and non-collusive negotiations between experienced and knowledgeable
              16 counsel who have actively prosecuted and defended this litigation.
              17          5.    The Amended Consent Decree is granted preliminary approval and
              18 incorporated herein by this reference, and has the full force and effect of an order of the
              19 Court.
              20          6.    A hearing is appropriate to consider whether this Court should grant final
              21 approval to this settlement, and to allow adequate time for the members of the class, or
              22 their counsel, to support or oppose this settlement.
              23          GOOD CAUSE APPEARING THEREFOR, IT IS HEREBY ORDERED:
              24          7.    The parties’ request to expedite the hearing on this Joint Motion for
              25 Preliminary Approval of Amended Consent Decree for October 24, 2018, at 10:00 a.m. is
              26 granted.
              27          8.    The Notice of Amended Consent Decree (“Notice”), attached hereto, is
              28 approved. The Notice constitutes valid, due, and sufficient notice to the class, constitutes
                                                              1
                       [PROPOSED] ORDER GRANTING JOINT MOTION FOR PRELIMINARY APPROVAL OF AMENDED
[3320069.1]            CONSENT DECREE, APPOINTING CO-COUNSEL FOR CLASS, AND EXPEDITING HEARING DATE
               1 the best notice practicable under the circumstances, and complies fully with the
               2 requirements of Rule 23 of the Federal Rules of Civil Procedure. The proposed forms of
               3 Notice apprise class members in a fair and neutral way of the existence of the settlement
               4 with the Defendants and their rights with respect to the settlement.
               5           9.    Within seven (7) days of this Order, Defendants must post the Notice (1) on
               6 the County’s official website (www.co.yuba.ca.us/); and (2) in all Jail facilities operated by
               7 Defendants, including, but not limited to, in all dayrooms, all medical clinic spaces, the
               8 visiting area, and the intake area in the Yuba County Jail. Copies of the Amended Consent
               9 Decree shall be available in the Jail library and made available to Jail inmates upon
              10 request.
              11           10.   Dissemination of the Notice as provided above is hereby authorized and
              12 approved, and satisfies the notice requirement of Rule 23(e), Federal Rules of Civil
              13 Procedure, the Constitution of the United States, due process and any other applicable
              14 rule(s) of this Court. No later than ten (10) days after this Order, Defendants must file and
              15 serve on Plaintiffs’ counsel an affidavit affirming that they published notice as required in
              16 the Court’s order.
              17           11.   Any member of the class may write to the Court about whether the
              18 settlement is fair. The Court will consider written communications when deciding whether
              19 to approve the settlement. Comments must include at the top of the first page the case
              20 name, Hedrick v. Grant, E.D. Cal. No. 2:76-cv-00162-JAM-EFB. Comments must be
              21 postmarked no later than fifty-two (52) days after the issuance of this Order, and sent to
              22 the following address:
              23                                       Clerk of the Court
                                                  United States District Court
              24                                  Eastern District of California
                                                          501 I Street
              25                                    Sacramento, CA 95814
              26 / / /
              27 / / /
              28 / / /
                                                                 2
                         [PROPOSED] ORDER GRANTING JOINT MOTION FOR PRELIMINARY APPROVAL OF AMENDED
[3320069.1]              CONSENT DECREE, APPOINTING CO-COUNSEL FOR CLASS, AND EXPEDITING HEARING DATE
               1           12.   A final approval hearing pursuant to Rule 23(e), Federal Rules of Civil
               2 Procedure, will be in the Courtroom of the undersigned on January 23, 2019, in the United
               3 States District Court for the Eastern District of California, to determine whether the
               4 proposed settlement is fair, reasonable and adequate, and whether it should be finally
               5 approved by the Court. The hearing may be continued from time to time without further
               6 notice.
               7           13.   A joint memorandum of points and authorities in support of final approval
               8 shall be filed on or before January 9, 2019.
               9           14.   Plaintiffs filed a motion for reasonable attorneys’ fees and expenses on
              10 October 24, 2018. A hearing on the motion for attorneys’ fees and expenses shall be held
              11 on January 23, 2019 at 10:00 a.m., the same date as the hearing on the motion for final
              12 approval, at the United States District Court for the Eastern District of California, 501 I
              13 Street, Sacramento, CA 95814.
              14           IT IS SO ORDERED.
              15 DATED: November 7, 2018
                                                             Edmund F. Brennan
              16                                             Chief United States Magistrate Judge
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                 3
                       [PROPOSED] ORDER GRANTING JOINT MOTION FOR PRELIMINARY APPROVAL OF AMENDED
[3320069.1]            CONSENT DECREE, APPOINTING CO-COUNSEL FOR CLASS, AND EXPEDITING HEARING DATE
              Attachment A




[3320063.1]
              NOTICE OF AMENDED CONSENT DECREE
Hedrick v. Grant, E.D. Cal. No. 2:76-cv-00162-JAM-EFB, is a federal
class action about the conditions in the Yuba County Jail (“the Jail”).
All current and future inmates in the Jail are members of a class that was
certified by the Court in 1976.
In 1979, the district court entered an order called a consent decree to
improve certain aspects of the Jail’s operations (“Consent Decree”). In
August 2018, the class—represented by the lawyers listed below—and
the County of Yuba reached an agreement on a proposed Amended
Consent Decree. The Amended Consent Decree keeps many and
modifies some of the provisions of the Consent Decree and adds a
number of new provisions.
This notice explains the proposed Amended Consent Decree, where
you can find the Amended Consent Decree, and how you can tell the
Court whether you think the Amended Consent Decree is fair.
The provisions of the Amended Consent Decree require the County to,
among other things: adopt a regular exercise schedule for all housing
units; offer exercise daily on both the Exercise Roof and Exercise Yard
from 5 a.m. to 11 p.m.; increase the number of medical staff, including
registered nurses on site 24 hours per day and licensed mental health
staff 7 days per week; have registered nurses at intake health screenings
for new inmates; provide timely access to inpatient medical and mental
health care; adopt policies for the use of telepsychiatry; address all sick
call slips within 24 hours; provide reasonable accommodations to
inmates with disabilities; make a number of changes over the next 4
years to the physical structure of the Jail to improve accessibility; limit
placement of inmates in safety cells to 24 consecutive hours and 36
hours in any 120-hour period; create a “step-down” cell for inmates at
risk of suicide; conduct suicide risk assessments on certain inmates
placed in Segregated Housing; conduct daily health care rounds on all



[3320063.1]
inmates in Segregated Housing; and increase the amount of out-of-cell
time for inmates in Segregated Housing.
The Amended Consent Decree has two provisions that are less favorable
to the class than the Consent Decree: (a) the Amended Consent Decree
requires the County to provide all inmates outdoor exercise a minimum
of 1 hour, 5 days a week and inmates in Segregated Housing outdoor
exercise for a minimum of 1 hour, 7 days a week, while the Consent
Decree required the County to provide inmates 8 hours of exercise a
week (although inmates claimed they received less exercise and the Jail
faced difficulties due to operational constraints and population growth)
and (b) the Amended Consent Decree terminates in 4 years unless
Plaintiffs’ attorneys prove that the County is not in substantial
compliance, while the Consent Decree did not have an end date.
Copies of the Amended Consent Decree are available in the Jail Law
Library, and will be made available to you upon request. You can also
write to Plaintiffs’ counsel to request a copy of the Amended Consent
Decree or Plaintiffs’ motion for attorneys’ fees and costs.
The Court will keep jurisdiction to enforce the Amended Consent
Decree. The Court will hold a hearing on the fairness of the Amended
Consent Decree at 10:00 a.m. on January 23, 2019, at the United States
Courthouse in Sacramento, Courtroom No. 8.
The lawsuit addresses policies that apply to the class as a whole.
Because the lawsuit does not seek relief for any specific class member,
there is no right to opt-out of the class. This action does not seek money
damages and none will be awarded.
Plaintiffs’ counsel will ask the Court to have Defendants pay for their
attorneys’ fees and expenses. The Amended Consent Decree limits the
attorneys’ fees and expenses to $1.1 million for work from May 15,
2014 to June 30, 2018 and permits Plaintiffs’ counsel to recover
attorneys’ fees and expenses for work between July 1, 2018 and final
approval of the Amended Consent Decree. In the future, the Amended


[3320063.1]
Consent Decree limits the attorneys’ fees and expenses to $115,000 per
year for monitoring conducted by Plaintiffs’ counsel, excluding
litigation in the district court or future appeals, if any. The Court will
decide the amount of these fees and expenses.
Inmates in the Jail can write to the Court about whether the settlement is
fair and whether they object to the award of attorneys’ fees. Comments
MUST include at the top of the page the case name and case number:
Hedrick v. Grant, No. 2:76-cv-00162-JAM-EFB. Comments MUST be
postmarked no later than December 30, 2018 and sent to:
                           Clerk of the Court
                      United States District Court
                      Eastern District of California
                              501 I Street
                        Sacramento, CA 95814
For more information, you may contact attorneys for the Plaintiff
class:
  ROSEN BIEN                           KING HALL
  GALVAN & GRUNFELD LLP                CIVIL RIGHTS CLINIC
  P.O. Box 390                         U.C. Davis School of Law
  San Francisco, CA 94104              One Shields Avenue, Bldg. TB-30
  (415) 433-6830                       Davis, CA 95616-8821




[3320063.1]
